Brown, D. J.
The libellant is in this case precluded from alleging that the coal was furnished upon the credit of the vessel. The evi*920dence is clear and convincing that be had express notice, from the owners, of the charter-party and of its terms, and that neither they nor the vessel should be held for supplies, and that thereupon the libel-lant arranged specifically with Pollock, the charterer, for weekly payments. Upon such facts he could not lawfully charge the ship, and the coal must be held to have been supplied upon Pollock’s personal credit. Beinecke v. The Secret, 3 Fed. Rep. 665; The Norman, 6 Fed. Rep. 406. After such notice it would be a gross violation of justice and equity to permit a material man to continue to furnish supplies and charge the ship therefor, which would be virtually at the expense of the owners, who had no interest in the supplies and had carefully used all possible means of avoiding liability. The Columbus, 5 Sawy. 487. There are doubtless circumstances in which the known obligation of the charterer to pay for supplies would not prevent a lien on the ship, as where a vessel is in a foreign port in distress, with no means of obtaining supplies necessary to complete her voyage and reach the hands of her owners, and where express notice not to credit the ship had not been given. In such cases the interests of her owners and the necessities of the case might raise an implied authority in the master from the owners to obtain necessary supplies on the credit of the ship, notwithstanding the charterer’s known obligation to pay for them. The Monsoon, 1 Spr. 3-7; The City of New York, 3 Blatchf, 187, 188.
In this case there is nothing in the circumstances to raise any such implied authority to bind the ship; but express notice to the libel-lant to the contrary. Even as respects necessaries it has long been settled that a master’s authority in a foreign port to bind the ship or her owners is limited to his instructions, when those instructions are known ip the persons furnishing money or supplies. Pope v. Nickerson, 3 Story, 465, 477; The Woodland, 7 Ben. 110, 119.
The William Cook, though she crossed the river at Hoboxen, New Jersey, for coal, was in no substantial sense away from her home port. The supplies were not furnished in any condition of distress, or to complete any unfinished voyage, or to bring her home within the reach of her owners; but they were furnished exclusively in reference to her daily excursions from this port to Eockaway, for the sole benefit of her charterer. The coal was not even obtained by the authority or direction of the master, who alone has implied authority in a foreign port to bind the ship for necessary supplies; for he testified that he ordered none of the coal, and had nothing to do with procuring it; all the receipts for coal were signed by the mate only. *921Her trips being made from this city, it would seem that the charterer had sent the steamer across the river to Hoboken for no other purpose than to obtain coal and water of the libellants, and that, not for any voyage from that port, but simply preparatory to her trips to be afterwards made from this city to Eockaway.
It may be doubted whether the rule giving a maritime lion in a foreign port for necessary supplies to complete a voyage could be properly applied to supplies thus furnished for such a purpose; but without regard to this point I am clearly of opinion that the supplies in this case cannot be held to have been lawfully furnished upon the credit of the vessel, but only upon the personal credit' of the charterer.
The libel should, therefore, be dismissed, with costs.